Citation Nr: 1745679	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  12-04 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to July 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran testified at a May 2015 Travel Board hearing.  The hearing transcript is of record.  

The Board reopened service connection for a right knee disability in an August 2015 decision, and remanded the appeal for service connection for left and right knee disabilities in August 2015 and August 2016 to obtain outstanding VA treatment records and for the issuance of a supplemental statement of the case.  The Agency of Original Jurisdiction substantially complied the Board's remand instructions, and the Board may proceed with a decision at this time.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issue of entitlement to service connection for a left knee disability, to include as secondary to a right knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran sustained an injury to the right knee in service and was evaluated for a right knee lateral meniscus injury.

2. The currently diagnosed right knee meniscal tear, status post arthroplasty, with arthritis is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a right knee meniscal tear, status post arthroplasty, with arthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is granting the full benefit sought on appeal with respect to the claimed right knee disability, a discussion with regard to the duties to notify and assist is necessary in this case.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a chronic disease listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) apply to this diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b).  A meniscal tear is not a chronic disease listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) do not apply to that diagnosis. 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in the Veteran's favor, that a currently diagnosed right knee meniscal tear with arthritis is etiologically related to service.

The Veteran has a currently diagnosed right knee disability.  VA and private treatment records and an October 2010 VA examination identify current right knee meniscal tear, status post arthroscopic surgery, with arthritis in the knee.  VA treatment records show that the Veteran had a right knee arthroplasty in 2013.  

Service treatment records show that the Veteran was initially treated for right knee pain in March 1975 while serving aboard the U.S.S. W.H. Standley.  The clinical note shows that the Veteran was standing on a chair when he fell, striking the right knee.  He had pain, weakness, and swelling.  The Veteran was treated with an ace wrap.  Later in March 1975, he returned with continued knee complaints.  He reported locking of the knee.  X-rays showed no fracture.  He was assessed with possible chondromalacia and was treated with an ace wrap and medication.  The Veteran was seen at the Navy Hospital in June 1975 with complaints of right knee pain, present for two months.  He reported pain and cracking toward the lateral side of the right knee.  The clinical treatment note shows that he was seen in the orthopedic clinic for a consultation for lateral meniscus removal, but the physician decided against removing cartilage.  The orthopedic consultation is not of record.  The clinical report shows, however, that the Veteran had a positive lateral McMurray's test.  The clinical impression also appears to identify a positive lateral meniscus injury.  The record shows that the Veteran was administratively separated due to a personality disorder, and no chronic knee disability was identified on the July 1975 release of active duty examination.

The Veteran testified in May 2015 that he injured his right knee in service when he fell off of a chair while changing a light bulb.  He reported that he went to sick call multiple times for right knee pain after the injury, and indicated that he had reported right knee pain at the time of his separation physical.  He indicated that he did not seek treatment for the knee post-service until 1999 when he first had surgery.  He had a total right knee replacement in June 2013.  The Board finds that the Veteran is competent to identify treatment for the right knee in service with symptoms present at separation.  The Board finds that statements from the Veteran are credible and identify chronic right knee pain in service.  The Veteran did not clearly identify continuity of symptoms post-service.     

Private treatment records dated in 2002 and 2003 show that the Veteran was treated for a right knee medial meniscal tear with arthroscopic surgeries.  VA treatment records identify continued treatment for the right knee with right knee arthroplasty 2013.

The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed right disability is related to service.  While an October 2010 VA examiner opined, that patellofemoral arthritis of the knees was not caused by, a result of, or permanently aggravated by a right knee contusion secondary to a slip and fall accident in service, the opinion was not based on a fully accurate factual background with regard to the Veteran's treatment in service.  The VA examiner reasoned that the right knee injury in the service was a soft tissue contusion that resolved and was self-limiting, and reasoned that current patellofemoral arthritis was a normal expected aging outcome, not caused by or a result of activities in the service.  The VA examiner, however, failed to address continued right knee complaints in service with positive June 1975 findings related to the right lateral meniscus.  Instead, the VA examiner stated that service medical records showed a "single report to sick call" for a right knee contusion, and while the VA examiner opined that arthritis was an expected aging outcome, he failed to address the etiology of the Veteran's meniscal tear.  As it does not appear that the examiner reviewed clinical records showing that the Veteran was referred for an orthopedic consultation for evaluation of chronic right knee meniscal complaints in June 1975, the Board finds that the opinion is not adequate and is not probative.  

Conversely, a February 2011 opinion from the Veteran's VA treating physician relates his diagnosed right knee disability to service.  In a February 2011 statement, the VA physician described the injury in service as was related by the Veteran.  The Veteran reported that while serving on board the U.S.S. Stanley, he fell off of a chair while changing a light bulb.  He reported that the right knee sustained most of the impact.  The examiner noted that the Veteran had arthroscopic surgeries to the right knee in 1999, and he continued to be treated for persistent knee pain.  The VA physician stated, based on examination and on a review of the record, that it was more likely than not that the diagnosed disability was related to the injury which occurred in service.  

The Board finds that the February 2011 VA opinion is probative as it was based on an accurate factual background as it pertains to the Veteran's history of injury to the right knee, and his treatment in service and post-service.  Resolving reasonable doubt in the Veteran's favor, service connection for a right meniscal tear, status post arthroplasty, with arthritis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a right knee meniscal tear, status post arthroplasty, with arthritis is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  

The Veteran contends that service connection is warranted for a left knee disability, as secondary to his right knee.  In May 2015 hearing testimony, the Veteran reported injury to the right knee in service, but not the left, and in his initial August 2007 claim, he indicated that he had symptoms of left knee locking in service, but indicated that treatment was focused on his right knee due to the right knee injury.

Pursuant to the decision above, the Board has granted service connection for a right knee meniscal tear, status post arthroplasty, with arthritis.  While a February 2011 opinion from a VA physician appears to address both right and left knee disabilities, absent any left knee injury or complaints in service, the Board finds that the opinion does not contain sufficient rationale to address service connection for the Veteran's left knee disability.  In light of the Veteran's contentions and the above grant of service connection for a right knee disability, the Board finds that a supplemental VA opinion should be obtained to address the claim for secondary service connection.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to the October 2010 VA examiner (or other appropriate examiner) for a supplemental medical opinion to address the claim of secondary service connection for a left knee disability.  Another examination is not required.  The record and a copy of this remand must be made available to the examiner for review.  The examiner should provide a supplemental opinion as to the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that a left knee disability (to include a meniscal tear, status post arthroscopic surgery, and arthritis) was incurred in service.

b.  Whether it is at least as likely as not (50 percent or greater probability) that a left knee disability (to include a meniscal tear, status post arthroscopic surgery, and arthritis) was caused by, a result of, or aggravated beyond its natural progression by a service-connected right knee disability. 

c.  The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  In providing the opinion, the VA examiner should note that the Veteran was seen on multiple occasions in March 1975 and June 1975 for right knee complaints in service, but not for left knee complaints.  He has additionally reported a history of some locking in the left knee in service.  

If the requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  After any development, deemed necessary, has been completed, the AOJ should readjudicate claim.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


